OPINION
{¶ 1} Clarence Casey, Jr. was indicted for carrying concealed weapons (firearm), a violation of R.C. 2923.12(A) and a fourth degree felony. Casey pleaded no contest and was found guilty. He was sentenced to community control sanctions.
 {¶ 2} Casey advances three assignments of error:
 {¶ 3} "1. THE TRIAL COURT SHOULD HAVE SUSTAINED THE MOTION TO DISMISS BECAUSE OHIO REVISED CODE 2923.12, AS APPLIED, IS UNCONSTITUTIONAL SINCE IT PRESUMES A PERSON GUILTY TILL PROVEN INNOCENT.
 {¶ 4} "2. THE TRIAL COURT SHOULD HAVE GRANTED THE MOTION TO DISMISS BECAUSE OHIO REVISED CODE 2923.12 RESTRICTION OF CONCEALING WEAPONS INFRINGES ON AN INDIVIDUAL'S FUNDAMENTAL RIGHT TO BEAR ARMS.
 {¶ 5} "3. THE TRIAL COURT SHOULD HAVE GRANTED THE MOTION TO DISMISS BECAUSE THE AFFIRMATIVE DEFENSES PROVIDED BY R.C. 2923.12
ARE UNCONSTITUTIONALLY VAGUE."
 {¶ 6} Each of these assignments assert the unconstitutionality of R.C. 2923.12. We overrule them on the authority of Klein v. Leis (2003),99 Ohio St.3d 537.
 {¶ 7} The judgment will be affirmed.
FAIN, P.J. and YOUNG, J., concur.